Name: Commission Regulation (EEC) No 2281/87 of 27 July 1987 amending Regulation (EEC) No 2096/86 laying down detailed rules for the application of a direct aid scheme for small producers of cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 209/ 16 Official Journal of the European Communities 31 . 7. 87 COMMISSION REGULATION (EEC) No 2281/87 of 27 July 1987 amending Regulation (EEC) No 2096/86 laying down detailed rules for the appli ­ cation of a direct aid scheme for small producers of cereals of a direct aid scheme for small producers of cereals (*) should be adapted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 4a thereof, Having regard to Council Regulation (EEC) No 1983/86 of 24 June 1986 laying down general rules for the system of direct aid for small producers in the cereals sector (3), and in particular Article 4 thereof, Whereas Council Regulation (EEC) No 1902/87 of 2 July 1987 fixing the amount of the co-responsability levy for cereals and the overall amount of the direct aid for small producers for the 1987/88 marketing year (4) carried forward the amounts applicable during the 1986/87 marketing year ; Whereas, pursuant to Article 4a (4) of Regulation (EEC) No 2727/75, Member States which granted aid to small producers during the 1986/87 marketing year n the form of compensation for the co-responsability levy may continue to grant such aid in that form during the 1987/88 marketing year ; Whereas Commission Regulation (EEC) No 2096/86 of 3 July 1986 laying down detailed rules for the application HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2096/86 is hereby amended as follows : 1 . In the first subparagraph of Article 1 (2), the words 'the 1986/87 marketing year' are replaced by 'the 1987/88 marketing year'. 2 . In Article 4 ( 1 ), the words ' 1986/87 marketing year' are replaced by 'the 1987/88 marketing year'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7 . 1987, p. 40 . (3) OJ No L 171 , 28 . 6 . 1986, p. 1 . (4) OJ No L 182, 3 . 7 . 1987, p. 44 . 0 OJ No L 180, 4. 7. 1986, p. 19 .